Title: To Benjamin Franklin from the Chevalier de Kéralio, 8 October 1782
From: Kéralio, Agathon Guynement, chevalier de
To: Franklin, Benjamin


Forbach, le 8e. 8bre. 1782.
Après cinq mois de course et de travaux, monsieur et respectable ami, je suis arrivé avant-hier chès nôtre céleste amie, et déja nous nous sommes beaucoup entretenus de vous; inquiets de votre santé qui a été altérée pendant l’été dernier, nous supplions monsieur votre petit fils de nous en donner des nouvelles: recevés en même temps le tendre hommage de la Dame du chateau, et de ma part celui de la profonde Vénération que je me ferai toujours gloire d’avoir pour Vous.
Vous connoissés mon patriotisme et mon attachement à la Cause commune: aussi ai-je bien souffert des facheuses nouvelles que j’ai apprises depuis mon départ de paris; mais je n’en espere pas moins qu’enfin le jour de la paix dont nous commençons à voir l’aurore éclairera les deux mondes.
J’ai appris avec grand plaisir que trois navires américains arrivés de philadelphie à l’orient, avoient amené deux prises dont une estimée 600,000 l.t. Les piqures répétées font de grandes blessures.
Je ne cesserai d’être avec l’attachement le plus inviolable et le plus tendre respect, monsieur et digne ami, votre très humble et très obéissant serviteur
Le CHR. De Keralio

Mille et mille amitiés, S’il vous plait, à Mr. votre petit fils: notre amie qui lui dit mille belles choses lui enverra incessamment Un paquet pour son fils et le prie d’avance de l’expédier pour L’amérique, quand l’occasion se présentera.

  
Notation: Le Chr. de Keralio Forbac le 8. Oct 1782.
